Citation Nr: 0946684	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  08-09 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for the service-connected degenerative changes of the 
left hip.  

2.  Entitlement to a disability evaluation in excess of 10 
percent for the service-connected myositis ossificans of the 
left thigh.  

3.  Entitlement to a disability evaluation in excess of 10 
percent for the service-connected varicose veins of the left 
leg.  

4.  Entitlement to service connection for a claimed right 
foot condition.   

5.  Entitlement to service connection for a claimed lumbar 
spine condition.   

6.  Entitlement to service connection for claimed arthritis 
of the left knee.   

7.  Entitlement to service connection for claimed vein damage 
of the legs.  

8.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance of another person or at 
the housebound rate.  

9.  Entitlement to special monthly compensation based on the 
loss of use of the left foot.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 



INTRODUCTION

The Veteran served in active duty from December 1974 to May 
1976.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions in August 2006, November 
2006, March 2007 and August 2008 of the RO.  

The Veteran presented testimony at a hearing before the 
undersigned Veterans Law Judge in September 2009.  A 
transcript of the hearing is associated with the Veteran's 
claims folder.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The record shows that, in January 2007, the Veteran filed a 
timely Notice of Disagreement with respect to the November 
2006 rating decision that denied increased ratings in excess 
of 10 percent for the service-connected varicose veins of the 
left leg and myositis ossificans of the left thigh.  Under 
these circumstances, a Statement of the Case should be 
issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

The issues of an increased ratings in excess of 10 percent 
for the service-connected varicose veins of the left leg and 
myositis ossificans of the left thigh, the claim of service 
connection for vein damage of the legs and the claims for 
special monthly compensation based on the need for regular 
attendance or at the housebound rate or based on the loss or 
loss of use of the left foot are addressed in the REMAND 
portion of this document and are being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The service-connected degenerative joint disease of the 
left hip is shown to be manifested complaints of pain and to 
be productive of a disability picture that more nearly 
approximates that a functional loss with abduction restricted 
to 10 degrees or less due to repetitive use and fatigue; 
findings suggesting ankylosis, a flail joint or actual 
malunion of the femur are not demonstrated.  

2.  The Veteran is not shown to have manifested complaints or 
findings of a right foot disorder in service or for many 
years thereafter.  

3.  The currently demonstrated right foot partial amputation 
due to peripheral artery disease caused by diabetes mellitus 
is not shown to have been caused or aggravated by a service-
connected disability.  

3.  The currently demonstrated low back degenerative changes 
is shown as likely as not to be due to longstanding altered 
weight bearing caused by the service-connected disabilities.  

4.  The currently demonstrated arthritis of the left knee is 
shown as likely as not to be due to the left thigh injury 
sustained during the Veteran's period of active service.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of 20 percent for the 
service-connected degenerative joint disease of the left hip 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5251, 5252, 5253 (2009).  

2.  The Veteran's right foot disability manifested by 
amputation due to peripheral artery disease is not due to 
disease or injury that was incurred in or aggravated by 
active service, nor may any be presumed to have been incurred 
therein; nor is any proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2009); 38 C.F.R. § 3.310 (in 
effect prior to October 10, 2006).  

3.  By extending the benefit of the doubt to the Veteran, his 
low back disability manifested by degenerative changes is 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2009).  

4.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by arthritis of the left knee is due to 
disease or injury that was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided a VCAA notice letters to the Veteran in June 
2006, July 2006, February 2007, July 2007, January 2008, and 
April 2008, before the initial adjudication of the claims.  

The letters notified the Veteran of what information and 
evidence must be submitted to substantiate a claim for 
service connection, increased ratings, and special monthly 
compensation due to aid and attendance and/or housebound 
status, as well as what information and evidence must be 
provided by the Veteran and what information and evidence 
would be obtained by VA.  

The Veteran was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of his claims to the RO.  The 
content of the letters complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Veteran was provided with notice of the 
type of evidence necessary to establish a disability rating 
and effective dates in July 2006, before initial adjudication 
of the claims.  

The record establishes that the Veteran has been afforded a 
meaningful opportunity to participate in the adjudication of 
his claims.  Thus, there is no prejudice to the Veteran in 
the Board's considering this case on its merits.  Therefore, 
the Board finds the duty to notify provisions of VCAA have 
been fulfilled, and any defective notice is nonprejudicial to 
the Veteran and is harmless error.  

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claims, and the duty to assist 
requirements have been satisfied.  The Veteran's service 
treatment records were obtained and associated with the 
claims folder.  

The treatment records from the Tampa VA medical center dated 
from November 2001 to May 2009, and VA treatment records from 
the Bronx VA medical center dated from 1988 to 1994 and from 
August 1999 to July 2003 were obtained and associated with 
the claims folder.  

The Veteran's Social Security Administration records are 
associated with the claims folder.  There is no other 
identified relevant evidence that has not been accounted for.  

The Veteran was afforded VA examinations in 2006, 2007 and 
2008 to obtain medical evidence as to the nature and etiology 
of the right foot and lumbar spine disability and to obtain 
medical evidence as to the current severity of the left hip 
disability.  

A VA examination to obtain a medical opinion was not 
conducted for the issues of service connection for a left 
knee disability.  However, for these claims, there is no 
evidence of an event, injury or disease in service; or any 
indication of an association between the complaints or 
symptoms and service or a service-connected disability.  The 
Board finds that there is sufficient competent medical 
evidence on file for the Board to make a decision on the 
claim.  

Accordingly, a remand for the purpose of obtaining a medical 
opinion regarding whether the Veteran's claimed disorders are 
etiologically related to service or a service-connected 
disability is not warranted.  38 C.F.R. § 3.159(c)(4); see 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claims.  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  


II.  Entitlement to Service Connection

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  

Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In addition, if a Veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if arthritis or cardiovascular renal disease became 
manifest to a degree of 10 percent or more within one year 
from the date of the veteran's termination of such service, 
that condition would be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  Such a presumption would be 
rebuttable, however, by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection requires competent evidence showing, (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  

During the pendency of this appeal, the provisions of 38 
C.F.R. § 3.310 were revised.  Under the former provisions, a 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected as well. When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (effective prior to October 
10, 2006).  

The Court of Appeals for Veterans Claims (Court) has held 
that service connection can be granted for a disability that 
is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

Effective on October 10, 2006, the section heading of 
38 C.F.R. § 3.310 was retitled "Disabilities that are 
proximately due to, or aggravated by, service-connected 
disease or injury."  The former paragraph (b) of 38 C.F.R. 
§ 3.310 was redesignated as paragraph (c), and a new 
paragraph (b) was added.  

The new provisions of 38 C.F.R. § 3.310 (b) indicate that 
"Any increase in severity of a nonservice-connected disease 
or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  

However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  

The rating activity will determine the baseline and current 
levels of severity under the Schedule for Rating Disabilities 
(38 CFR part 4) and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level."  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 
4.3.  


Analysis

Entitlement to service connection for a right foot condition.  

The Veteran's claim of service connection for a right foot 
disability was received in June 2006.  Because the provisions 
of 38 C.F.R. § 3.310 changed during the pendency of the 
Veteran's appeal, the question arises as to which set of 
regulations applies.  In Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991), it was held that when the governing law 
or regulations change during an appeal, the most favorable 
version will be applied.  

However, the Federal Circuit overruled Karnas to the extent 
that it indicated retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003).  

Similarly, VAOPGCPREC 7-2003, which addressed the standards 
governing retroactive application of statutes and 
regulations, found that the Karnas rule conflicts with 
Supreme Court and Federal Circuit precedent "insofar as it 
requires VA to apply the version of a statute or regulation 
most favorable to a claimant when a statutory or regulatory 
change is silent as to application."  Id. at 14-15.  

Thus, any regulatory amendment in the present case cannot be 
construed to have retroactive effect unless their language 
requires this result.  See Kuzma, 341 F.3d at 1328 (citing 
Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  There is 
no such language in this case.  

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the Veteran is entitled to the more favorable 
of the two versions of a regulation that was revised during 
his appeal allows application of the prior version of the 
regulations to the period on or after their effective dates.  
See VAOPGCPREC 3-2000 (April 10, 2000).  See also, 38 
U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  

In the present case, the current version of 38 C.F.R. § 3.310 
provides that a baseline level of pre-existing disability 
must be established before aggravation will be conceded and 
that there must be an increase demonstrated from the 
previously established baseline.  

This new regulation is less favorable to the Veteran than the 
prior version of 38 C.F.R. § 3.310, which had not been 
interpreted as requiring that a specific baseline be found.  
In any event, the evidence does not demonstrate aggravation 
under either version of 38 C.F.R. § 3.310.  

The Veteran contends that his partial right foot and leg 
amputation is due to the service-connected left leg 
disabilities.  Service connection for left thigh myositis 
ossificans was established in June 1977 and a 10 percent 
rating was assigned from May 18, 1976.  

Service connection for varicose veins of the left lower 
extremity was granted in July 2002 and a 10 percent rating 
has been assigned since June 22, 2006.  

Service connection for degenerative joint disease of the left 
hip was granted in July 2002 and a 10 percent rating has been 
assigned since September 19, 2001.  

The medical records show that, in May 2006, right foot 
osteomyelitis was diagnosed, and the Veteran subsequently 
underwent a right toe amputation.  

The Board notes that there is no evidence, and the Veteran 
does not contend, that the right foot disability was incurred 
in or is related to service.  But see Schroeder v. West, 212 
F.3d 1265 (Fed. Cir. 2000) (requiring the VA to investigate 
all possible in-service causes of a veteran's current 
disability, including those unknown to the veteran).  

The service treatment records do not show complaints or 
diagnosis of a right foot disorder or a diagnosis of 
osteomyelitis or other related disease process.  The first 
evidence of right foot osteomyelitis was in the 2006, 
approximately 30 years after separation from service.  There 
is no competent evidence that the Veteran's right foot 
osteomyelitis had its onset in, or was in any way related to, 
service.  

In a January 2007 VA medical report, after a review of the 
pertinent medical history, the examiner concluded that the 
right foot osteomyelitis was most likely caused by impaired 
blood flow due to peripheral arterial disease which was 
caused by diabetes mellitus.  He was noted to have endstage 
renal disease, hypertension, diabetes mellitus type 2, 
peripheral vascular disease and hyperlipidemia.  

The Board notes that the medical evidence of record shows 
that the diabetes mellitus was diagnosed in 1996.  There is 
no competent evidence of record that establishes that a 
separate and distinct right foot disability was caused or 
aggravated by a service-connected disability including the 
varicose veins involving the left leg.  

The Veteran's own assertions that this disability was 
medically related to his service-connected left leg and hip 
disabilities are afforded no probative weight in the absence 
of evidence that the Veteran has the expertise to render such 
opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  

There is no evidence to show that the Veteran has the 
requisite medical expertise.  Lay hypothesizing, particularly 
in the absence of any supporting medical authority, serves no 
constructive purpose and need not be considered.  Hyder v. 
Derwinski, 1 Vet. App. 221, 225 (1991).  

The Board therefore finds that the preponderance of the 
evidence is against the claim of service connection for 
osteomyelitis and the subsequent partial amputation of the 
right foot on a direct or secondary basis.  See Gilbert, 
1 Vet. App. at 55.  


Entitlement to service connection for a lumbar spine 
condition.  

Initially, the Board notes that the Veteran's claim of 
service connection for a lumbar spine disability was received 
in June 2007.  Thus, the revised provisions of 38 C.F.R. 
§ 3.310 apply.  

The Veteran again asserts that his lumbar spine disability is 
due to the service-connected left leg disabilities.  Service 
connection for left thigh myositis ossificans was established 
in June 1977 and a 10 percent rating was assigned on May 18, 
1976.  Service connection for varicose veins of the left 
lower extremity was granted in July 2002 and a 10 percent 
rating was assigned on June 22, 2006.  Service connection for 
degenerative joint disease of the left hip was granted in 
July 2002 and a 10 percent rating was assigned on September 
19, 2001.  

The x-ray studies in July 2008 showed degenerative changes at 
L4-5.  A July 2008 VA examination report shows diagnoses of 
chronic lumbar strain and degenerative joint disease of the 
lumbar spine.  

The Board notes that there is no evidence, nor the Veteran 
does contend, that the lumbar spine condition was clinically 
present in service, but the Board will consider all possible 
in-service causes for the Veteran's current disability, 
including those unknown to the Veteran.  See Schroeder, 
supra.  

The service treatment records do not show complaints or 
findings of a lumbar spine or low back disorder.  The first 
evidence of a lumbar spine strain and degenerative joint 
disease was in the 2008, over 30 years after the Veteran's 
separation from service.  

In a July 2008 VA examination report, the VA examiner opined 
that the lumbar spine disability was less likely as not 
caused by or the result of the service-connected left hip 
disability.  The examiner opined that the current lumbar 
spine disability was due to the Veteran's abnormal balance 
and gait caused by the right lower extremity transmetatarsal 
amputation and resulting abnormal gait.  

The examiner reviewed the claims folder and noted that 
various operations were performed in 2007 including a below-
the-knee amputation in November 2007, amputations of the 
fourth and fifth digits of the left foot in October 2007 and 
saphenous vein bypass in October 2007.  The examiner noted 
that chronic lumbar pain was noted after these surgeries.  

The evidence shows that a left below-the-knee amputation 
which was performed in 2007 was due to peripheral artery 
disease caused by the nonservice-connected diabetes mellitus.  

The discharge summary for hospitalization at a VA hospital 
from October 16, 2007 to November 28, 2007 indicates that he 
had been admitted in October 2007 for treatment of a painful, 
non-healing diabetic ulcer on the left foot.  

On October 18, 2007, the Veteran underwent open amputation of 
the 4th and 5th metatarsals of the left foot followed by a 
femoral bypass on October 23.  The wound failed to heal due 
to inadequate blood supply to the foot.  The Veteran 
underwent a left below-the-knee amputation on November 20, 
2007.  See the VA hospital records dated in May and June 2006 
and the January 2007 VA medical opinion.  

The Veteran's own lay assertions in this regard are afforded 
probative weight to the extent that they tend to relate his 
ongoing low back pain to altered gait and imbalance caused by 
the conditions involving the lower extremities.  See 
Espiritu, supra.  

In reviewing the record, the Board finds the evidence to be 
in relative equipoise in showing that the currently 
demonstrated lumbar spine arthritis as likely as not was 
caused by long-term altered weight bearing due to the 
service-connected left leg disabilities.  

Accordingly, by extending the benefit of the doubt to the 
Veteran, service connection for lumbar spine arthritis is 
warranted.  


Service connection for arthritis of the left knee

Initially, the Veteran's claim of service connection for 
arthritis of the left knee was received in December 2007.  
Thus, the revised provisions of 38 C.F.R. § 3.310 apply.  

Service connection for left thigh myositis ossificans was 
established in June 1977 and a 10 percent rating was assigned 
on May 18, 1976.  Service connection for varicose veins of 
the left lower extremity was granted in July 2002 and a 10 
percent rating has been assigned on June 22, 2006.  Service 
connection for degenerative joint disease of the left hip was 
granted in July 2002 and a 10 percent rating has been 
assigned beginning on September 19, 2001.  

An x-ray examination in January 2002 shows that the Veteran 
currently suffers from mild osteoarthritis of the left knee.  

The Veteran asserts that the current left knee arthritis is 
related to the left leg injury that he sustained during 
service, and the Board will consider all possible in-service 
causes for the Veteran's current disability, including those 
unknown to the Veteran.  See Schroeder, supra.  

The service treatment records in this regard do not show any 
complaints or findings referable to a knee disorder.  
However, the initial VA examination showed that the Veteran 
complained of left leg pain especially on walking.  

During the subsequent VA examination in December 1983, the 
Veteran reported having pain on flexing the left knee.  The 
VA examiner noted that the myositis ossificans involved the 
proximal third of the left femur and was due to trauma.  

Thus, the Veteran in this regard is found to have provided 
credible assertions of having had left knee pain and limited 
motion following the injury in service.  

Based on its review of the record, the Board finds the 
evidence to be in relative equipoise in showing that the 
current left knee arthritis as likely as not is the result of 
the trauma sustained to the left leg during service.  

In resolving all reasonable doubt in the Veteran's favor, 
service connection for left knee arthritis is warranted.  See 
Gilbert, 1 Vet. App. at 55.  


III.  Entitlement to a disability evaluation in excess of 10 
percent for the service-connected degenerative joint disease 
of the left hip

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms 
during the course of the rating period on appeal, assignment 
of staged ratings would be permissible.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  

Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.  

Under Diagnostic Code 5010, traumatic arthritis is rated as 
degenerative arthritis under Diagnostic Code 5003.  Under 
Diagnostic Code 5003, degenerative arthritis is rated as 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint involved.  

Limitation of motion of the hip is rated under either 
Diagnostic Code 5251, 5152, or 5253.  

Under Diagnostic Code 5251, a 10 percent rating is the 
maximum rating assignable for limitation of extension to 5 
degrees.  

Under Diagnostic Code 5252, limitation of flexion of the 
thigh, a 10 percent rating for flexion limited to 45 degrees.  
A 20 percent is assignable if flexion is limited to 30 
degrees.  

Under Diagnostic Code 5253, impairment of the thigh, the 
criteria for a 10 percent rating is the inability to cross 
the legs or external rotation limited to 15 degrees.  The 
criterion for the next higher rating, 20 percent, is 
abduction limited to 10 degrees.  

Normal extension of the hip is to 0 degrees, and normal 
flexion is to 125 degrees. Normal abduction is to 45 degrees.  
38 C.F.R. § 4.71a, Plate II.  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  


Analysis

Arthritis due to trauma is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under Diagnostic 
Code 5003, degenerative arthritis established by x-ray 
findings is rated on the basis of limitation of motion under 
the appropriate Diagnostic Codes for the specific joint or 
joints involved.  

In the present case, the medical evidence shows that flexion 
of the left thigh has ranged from 50 to 80 degrees.  

On VA examination in October 2006, flexion of the left thigh 
was from 0 degrees to 80 degrees and 0 to 75 degrees for 
repetition with pain at 75 degrees.  It was noted that the 
Veteran had pain with motion.  

A July 2008 VA examination report shows that flexion of the 
left thigh was from 0 to 50 degrees with pain beginning at 40 
degrees.  A disability rating in excess of 10 percent is not 
warranted under Diagnostic Code 5252.   

The Board has also considered whether a higher rating is 
warranted under Diagnostic Code 5253.  Under this code, a 20 
percent evaluation is warranted when there is limitation of 
abduction of the thigh such that motion is lost beyond 10 
degrees.  

The October 2006 VA examination showed that abduction of the 
left thigh was from 0 degrees to 25 degrees and 0 degrees to 
20 degrees on repetition.  Pain began at 20 degrees.  

The July 2008 VA examination showed that he was able to 
abduct his left thigh to 20 degrees an pain began at 0 
degrees.  Full abduction was to 45 degrees.  See 38 C.F.R. 
§ 4.71a, Plate II.  

Thus, a higher rating is not warranted under Diagnostic Code 
5253 since the medical evidence shows that there left thigh 
abduction beyond 10 degrees.  

The Board has considered whether a higher rating may be 
assigned on the basis of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, lack of endurance or pain on 
movement of a joint under 38 C.F.R. § 4.45.  See DeLuca, 
supra.  

There is evidence of additional limitation of flexion and 
abduction of the left thigh due to pain and repetitive 
motion.  The October 2006 VA examination report indicates 
that additional limitation of flexion after repetitive use 
was minus 5 degrees.  Fatigue caused an additional minus 5 
degrees.  Pain was considered when range of motion was 
tested.  

The examiner indicated that pain limited flexion by 45 
degrees, which results in the reported range of flexion from 
0 to 75 degrees.  This additional loss of motion due to 
repetitive use, pain, and fatigue does not equate with 
flexion restricted to 30 degrees or less.  

The October 2006 VA examination report indicates that 
additional limitation of abduction after repetitive use was 
minus 5 degrees.  Fatigue caused an additional minus 5 
degrees.  Pain was considered when range of motion was 
tested.  

The examiner added that pain limited abduction by 25 degrees, 
which results in the reported range of abduction from 0 to 20 
degrees.  This additional loss of motion due to repetitive 
use, pain, and fatigue does not equate with abduction limited 
to 10 degrees.  

The July 2008 VA examination report also considered pain when 
range of motion testing was performed.  The report indicates 
that flexion was limited to 50 degrees and abduction was 
limited to 20 degrees with pain.  He reported having pain 
with abduction at 0 degrees but was still able to move the 
left thigh to 20 degrees.  

Based on its careful review of the record, the Board finds 
that the service-connected left hip arthritis is shown to 
cause a loss of function that more nearly approximates that 
of limitation of abduction to 10 degrees or less due to pain, 
repetitive movement and fatigue.  See DeLuca; supra.  There 
is no evidence of additional limitation of flexion to 30 
degrees or extension beyond 5 degrees.  

Based on the evidence of record, there is a basis for the 
assignment of additional disability due to pain, weakness, 
fatigability, weakness or incoordination, and the assignment 
of additional disability compensation pursuant to 38 C.F.R. 
§§ 4.40 and 4.45 is warranted.  

In addition, ankylosis of the left hip is not for 
consideration in this case.  See the October 2006 and July 
2008 VA examination reports.  There is showing no showing of 
a flail joint or malunion of the femur.  

In summary, on this record, a disability evaluation of 20 
percent for the service-connected degenerative joint disease 
of the left hip is warranted.  

In view of the holding in Hart, supra, the Board has 
considered whether the Veteran was entitled to staged ratings 
for his service-connected degenerative joint disease of the 
left hip.  It appears from the medical evidence that the 
disability has remained essentially stable over the entire 
period.  Accordingly, a staged rating under Hart is not 
warranted.  

Additionally, there is no evidence that warrants referral of 
the Veteran's claim for extraschedular consideration.  There 
is no evidence of marked interference with employment, 
frequent periods of hospitalization, or any other factor that 
would render inappropriate the application of regular rating 
standards with regard to the Veteran's left hip degenerative 
joint disease.  See 38 C.F.R. § 3.321(b)(1).  

Accordingly, on this record, an increased rating of 20 
percent, but not more for the service-connected left hip 
disability is warranted.  



ORDER

An increased evaluation of 20 percent, but not higher for the 
service-connected degenerative changes of the left hip is 
granted, subject to the regulation controlling disbursement 
of VA monetary benefits.  

Service connection for a right foot condition is denied.  

Service connection for lumbar spine degenerative changes is 
granted.  

Service connection for arthritis of the left knee is granted.  



REMAND

The record shows that, in January 2007, the Veteran filed a 
timely Notice of Disagreement with respect to the November 
2006 rating decision that denied an increased rating in 
excess of 10 percent for the service-connected varicose veins 
of the left leg and myositis ossificans of the left thigh.  A 
Statement of the Case has not been issued.  Under these 
circumstances, a Statement of the Case should be issued. See 
Manlicon v. West, 12 Vet. App. 238 (1999).  The Board is 
required to remand, rather than refer, this issue.  Id. 

Since the disposition of the claims for higher ratings for 
the varicose veins of the left leg and myositis ossificans of 
the left thigh may affect the final determination as to the 
Veteran's claims for special monthly compensation based on 
loss or loss of use of the left foot and based on the need 
for regular aid and attendance or at the housebound rate and 
service connection for vein damage of the legs, a 
determination on these matters must be deferred at this time.  

The matters are inextricably intertwined, and hence, the RO 
should adjudicate all these claims together.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered).  

Consideration of these matters together will ensure that the 
RO avoids piecemeal adjudication of the claims.  See Ephraim 
v. Brown, 82 F.3d 399 (Fed. Cir. 1996); Bagwell v. Brown, 9 
Vet. App. 337 (1996).  

Accordingly, these remaining matters are REMANDED to the RO 
for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)  

1.  The RO should issue a Statement of 
the Case referable to the claims for 
increased ratings in excess of 10 percent 
for the service-connected varicose veins 
of the left leg and myositis ossificans 
of the left thigh.  Only if the Veteran 
perfects an appeal should the claim(s) be 
certified to the Board for the purpose of 
appellate review.  

2.  The RO should schedule the Veteran 
for a VA examination in order to 
determine the nature and likely etiology 
of the claimed vein damage of the legs.  

The claims folder should be made 
available to the examiner for review in 
connection with his evaluation.  Any 
indicated testing should be performed.  

Based on his/her review of the case, the 
VA examiner should opine as to whether 
the Veteran currently has venous disease 
of the right lower extremity that at 
least as likely as not had its clinical 
onset during the Veteran's period of 
active service or was caused or 
aggravated by his service-connected left 
leg varicose veins.  

3.  Following completion of all indicated 
development, the RO also should 
readjudicate the claims for special 
monthly compensation based on loss or 
loss of use of the left foot or based on 
a need for regular aid and attendance or 
at housebound rate and the claim of 
service connection for vein damage of the 
legs, in light of all the evidence of 
record.  If any benefit sought on appeal 
is not granted, a Supplemental Statement 
of the Case should be furnished to the 
Veteran and his representative.  They 
should be afforded a reasonable 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West S  pp. 2009).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  




 Department of Veterans Affairs


